Matter of Rosenthal (2021 NY Slip Op 07002)





Matter of Rosenthal


2021 NY Slip Op 07002


Decided on December 15, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
CHERYL E. CHAMBERS, JJ.


2019-06192		ON

[*1]In the Matter of Edward Michael Rosenthal, a suspended attorney. 


(Attorney Registration No. 2157535)
 

DECISION & ORDER
Motion by Edward Michael Rosenthal for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Rosenthal was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on December 9, 1987. By opinion and order of this Court dated February 3, 2021, Mr. Rosenthal was suspended from the practice of law for a period of six months, commencing March 3, 2021, based on five charges of professional misconduct (see Matter of Rosenthal, 192 AD3d 244).
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Edward Michael Rosenthal is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Edward Michael Rosenthal to the roll of attorneys and counselors-at-law.
LASALLE, P.J., MASTRO, RIVERA, DILLON and CHAMBERS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court